On Rehearing
In their brief in support of appellant’s application for a rehearing counsel for appellant argue that the lower court erred in its refusal of appellant’s motion for a new trial on the assigned ground of newly discovered evidence'.
We did not treat this point in our opinion for the reason that it was patently without merit and involved only long settled principles of law.
Ground 12 of appellant’s motion for a new trial is as follows:
"That since the trial and verdict in this cause the defendant has discovered new and material evidence in this case, to-wit, the evidence of the following witness: F. A. Barfield, the substance of whose testimony is as follows: That on the nights of November 27, 28, 29, 1952, the defendant, C. P. Evans, was registered as a guest and stayed in Oaks Motor Court in Atlanta, Georgia, on the dates above set out, and that the said F. A. Barfield will appear in Court of the Circuit Court of Houston County, Alabama, at Law, at any time and give evidence of the above facts. The defendant further says that although he used diligent effort prior to his trial, he failed to know of or to find said witness prior to said trial and said verdict and that his cause was greatly prejudiced by not having said witness present and testifying at his said trial.”
Pretermitting entirely the question of appellant’s diligence in the matter, the rec*189ord shows that Mr. Taylor, a defense witness, testified that he and appellant were in Atlanta together on the dates set out in the motion, and the appellant testified that they checked in at a tourist court during their stay in Atlanta.
The evidence that could be presented by the witness Barfield would be merely cumulative and corroborative of the evidence of which the appellant had the benefit during his trial. Under such conditions a new trial is not authorized. See 7 Ala. Dig., Criminal Law, *®==>941 (1) for authorities.
Application denied.